Citation Nr: 0817508	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  05-29 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1964 to April 1966.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 
rating decision by the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  A Travel Board hearing 
was held before the undersigned in September 2006; a 
transcript of the hearing is of record.  This case was before 
the Board in May 2007 when it was remanded for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The evidence of record shows that the Social Security 
Administration (SSA) found the veteran to be disabled 
effective in 1984.  The May 2007 Remand, in pertinent part, 
directed the RO to obtain a copy of the record upon which the 
veteran's SSA award was based.  In July 2007, SSA indicated 
that it was unable to send the requested medical records 
because the veteran's folder had been destroyed.

In a May 2008 Informal Hearing Presentation, the veteran's 
representative noted that although medical records were not 
available, SSA made no mention of the decision awarding the 
veteran disability benefits.  In essence, the representative 
asserts that there is a further duty to assist to obtain a 
copy of the SSA award letter in this case.  The Board points 
out that this is not a "Stegall" remand.  (See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Where the RO has not 
complied with the Board's remand instructions, a further 
remand is necessary.)  However, because this claim was denied 
for lack of a diagnosis of PTSD, and because a SSA award 
letter potentially could show such a diagnosis, it is not 
infeasible that the veteran could be prejudiced if a copy of 
the SSA letter were not requested.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of the 
decision awarding the veteran SSA 
disability benefits, effective 1984, and 
of the notice letter advising him of hat 
fact.  If either is not available, it 
should be so noted in the record..

2.  The RO should then review the 
veteran's claim.  If it remains denied, 
the RO should issue an appropriate 
supplemental statement of the case, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

